     Case 3:18-cv-00925-JLS-MSB Document 81 Filed 07/12/19 PageID.1485 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10    AMERICAN CLAIMS MANAGEMENT,                        Case No.: 18-CV-925-JLS (MDD)
      INC.,
11
                                        Plaintiff,       ORDER VACATING HEARING
12
      v.
13                                                       (ECF No. 62)
      ALLIED WORLD SURPLUS LINES
14
      INSURANCE COMPANY (f/k/a Darwin
15    Select Insurance Company),
16                                    Defendant.
17
18          Presently before the Court is Defendant’s Motion for Judgment on the Pleadings.
19    (ECF No. 62.) On its own motion, the Court VACATES the hearing currently set for July
20    18, 2019 at 1:30 p.m. and takes the matter under submission without oral argument
21    pursuant to Civil Local Rule 7.1(d)(1).
22          IT IS SO ORDERED.
23    Dated: July 12, 2019
24
25
26
27
28

                                                     1
                                                                             18-CV-925-JLS (MDD)
